DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 13, and 16are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Chang-Zhang, Crystal Structure of the Copper Complex of Cyanuric Acid.
Regarding claims 1-4, 8, 9, 13, and 16, Chang-Zhang discloses the formation of the compound copper cyanurate dihydrate.  Since this compound is the same as that which is used by Applicant, it will possess the same claimed properties.  Note that these claims only require a single hydrate compound.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 13, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 requires a flame temperature but is dependent on claim 1 which only requires a hydrate compound.  The hydrate alone does not possess the claimed flame temperature.
Claim 9 requires a certain gas yield, burn rate, and burn rate pressure exponent but is dependent on claim 1 which only requires a hydrate compound.  The hydrate alone does not possess the claimed properties.
Claim 13 requires a flame temperature but only requires a hydrate compound.  The hydrate alone does not possess the claimed flame temperature.
Claim 16 requires a certain gas yield, burn rate, and burn rate pressure exponent only requires a hydrate compound.  The hydrate alone does not possess the claimed properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw (6241281) in view of Baggett (20130139935) and Wu (20070131900).
Regarding claims 1-7, 9-12, 14-17, 19, and 20, Hinshaw discloses a gas generating composition that includes a mixture of cool burning nitrogen compounds from 0-40 % and can include guanidine nitrate (col. 11, lines 5-55), an oxidizer such as basic copper nitrate from 10-60 % (col. 12, lines 1-30), and additives such as a binder from .5-12 % (col. 12, lines 20-25).  The claimed cool burning nitrogen fuel is not disclosed.
Baggett discloses the use of a nitrogen fuel such as potassium cyanurate hydrate with a low heat of combustion (i.e. cool burning) for use in a smoke generating composition (abstract and 0010).
Wu discloses that it is known to use either potassium or copper salts of nitrogen containing organic fuels in a gas generating device (0012).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the copper salt as disclosed by Wu in place of the potassium salt of Baggett since Wu suggests that it is known to use either potassium or copper as the metal in a nitrogen fuel and since both relate to compositions that include nitrogen fuels for gas/smoke production.  It is also obvious to use that compound as taught by Baggett and Wu as the additional cool nitrogen containing compound in Hinshaw since Baggett discloses that it is known to have a low heat of combustion (i.e. cool burning) and since Hinshaw discloses that mixtures cool burning nitrogen compound can be used.  Since the combination of Baggett and Wu teach the same claimed compound, it will possess the same claimed properties.  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludke, 169 USPQ 563; In re Swinehart, 169 USPQ 226, In re Fitzgerald, 205 USPQ 594; In re Best et al, 195 USPQ 430; and In re Brown, 173 USPQ 685, 688.
Regarding claims 8, 13, and 18, Hinshaw discloses the claimed flame temperatures (table 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AILEEN B FELTON/               Primary Examiner, Art Unit 1734